DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 4-19 in the reply filed on 4/12/2019 is acknowledged.
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a polypropylene having the recited melt strength and branching index, does not reasonably provide enablement for a composition comprising at least 90% propylene having the recited melt strength and branching index.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claim recites a composition comprising at least 90mol% propylene having a melt strength of from 40 cN to 100 cN and a branching index g’vis of 0.97. The claim indicates that the composition comprises a propylene monomer, because the claim does not recite a polypropylene. Propylene monomer has a boiling point of -53.68ºF and thus is a gas at room temperature. Because propylene is a gas at room temperature, it cannot have a melt strength as recited in instant claim 1. Propylene has a melting point of -185.2ºC. It is noted that in the instant specification, the melt strength is measured at 190ºC. It is impossible for propylene, which has a melting point of -185.2ºC, to have a melt strength at 190ºC because propylene is a gas at that temperature. Additionally, propylene, a monomer, cannot have a branching index. Branching is a property of polymers. Claim 1 recites a composition comprising at least 90% propylene, which is a monomer. Thus, claim 1, as currently written, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a polypropylene having the recited melt strength and branching index, does not reasonably provide enablement for a composition polypropylene having the recited properties, does not reasonably provide enablement for a composition comprising at least 90% propylene having the properties. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “The composition of claim 1 formed by a process comprising combining: a polypropylene…and organic peroxide.” It is unclear how a composition comprising 90mol% propylene, which is not a polypropylene, can be produced by combining a polypropylene and an organic peroxide. The composition of claim 1, on 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “The composition of claim 1, having a branching index (g’vis) of less than 0.97.” Claim 1, on which claim 4 depends, already recites that the composition has a branching index (g’vis) of less than 0.97. Thus, claim 4 fails to further limit its parent claim. 
Claim 5 recites “The composition of claim 1, having a melt strength within the range of from 40 cN to 100 cN.” Claim 1, on which claim 5 depends, already recites that the composition has a melt strength within the range of from 40 cN to 100 cN. Thus, claim 5 fails to further limit its parent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
The closest prior art reference is the following: (1) Klimke et al. (EP 2,433,982).
Klimke et al. teach a composition comprising a high melt strength polypropylene which is the product of reacting a propylene homopolymer (which means the propylene is at least 90mol% of the high melt strength polypropylene) with from 0.05 to 3.00wt% of an organic peroxide (¶96).  The polypropylene produced by reacting the polypropylene and organic peroxide has a branching index g’ of less than 0.9 (¶89). The high melt strength polypropylene has a melt strength of at least 25cN (see ¶90) See ¶89 and ¶96.  The composition may be foamed by chemical or physical foaming (¶114), and is used to produce foamed articles (see entire Klimke reference).
Klimke et al. fail to teach a composition comprising at least 90% propylene (monomer) having a melt strength within the range of from 40 to 100 cN and a branching index (g’vis) of less than 0.97. Klimke teaches a modified polypropylene which has a melt index of at least 25 cN and a branching index g’ of less than 0.9, which is distinct from what is currently recited in instant claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.